FILED
                            NOT FOR PUBLICATION                             FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10129

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00898-SRB

  v.
                                                 MEMORANDUM*
JOEL MAZARIEGOS-SOTO, a.k.a. Joel
Mazariegos-Perez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Joel Mazariegos-Soto appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

one count of conspiracy to commit money laundering, in violation of 18 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1956(a)(1)(B)(i) and (h); and one count of conspiracy to transport and harbor

illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (iii), and (v)(I). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Mazariegos-Soto contends that the district court improperly restricted his

attorney’s argument during sentencing, thereby violating Federal Rule of Criminal

Procedure 32, 18 U.S.C. § 3553(a), and his rights to due process and the assistance

of counsel. Reviewing de novo, see United States v. Stoterau, 524 F.3d 988, 1011

(9th Cir. 2008), we conclude that the court did not violate Rule 32 or Mazariegos-

Soto’s rights because it permitted counsel to argue for a below-Guidelines sentence

under the section 3553(a) sentencing factors. See Fed. R. Crim. P. 32(i)(1)(C);

United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc).

      Mazariegos-Soto next argues that the district court erred by applying a nine-

level, rather than a six-level, enhancement under U.S.S.G. § 2L1.1(b)(2)(C).

Contrary to Mazariegos-Soto’s argument, the enhancement did not need to be

supported by clear and convincing evidence. See United States v. Dare, 425 F.3d
634, 642 (9th Cir. 2005). A preponderance of the evidence supports the

enhancement. See id.

      Mazariegos-Soto finally argues that his sentence is substantively

unreasonable, in part because the court gave the Guidelines calculation less weight


                                           2                                     14-10129
than the other section 3553(a) factors. The district court did not abuse its

discretion in imposing sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The within-Guidelines sentence is substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, including

Mazariegos-Soto’s role in, and the extent of, the conspiracy. See Gall, 552 U.S. at

51; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009)

(“The weight to be given the various factors in a particular case is for the discretion

of the district court.”).

       AFFIRMED.




                                           3                                    14-10129